DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office Action is in response to the amendments filed on 02/26/2021.
Applicant’s amendments filed 02/26/2021 have been fully considered and reviewed by the examiner. The examiner notes the amendment of claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0061883 to Lee et al. (hereinafter Lee) in view of Yu et al. (US 2019/0074383, hereinafter Yu).
With respect to Claims 1 and 2, Lee discloses a display device (Lee, Figs. 1, 8-11, ¶0003, ¶0005-¶0006, ¶0028-¶0042, ¶0060-¶0116) comprising:
       a substrate (110) (Lee, Figs. 1, 8-11, ¶0045, ¶0119);  5
       a semiconductor layer (130) (Lee, Figs. 1, 8-11, ¶0045, ¶0067, ¶0119) disposed on the substrate (110);
       a first transistor (e.g., driving transistor T1) (Lee, Figs. 1, 8-10, ¶0029-¶0034, ¶0047, ¶0065, ¶0067, ¶0069, ¶0119) including a first gate electrode (e.g., 155a) (Lee, Figs. 9-10, ¶0070) disposed on the semiconductor layer (130) and the semiconductor layer (130);
       a light-emitting diode (OLED) (Lee, Figs. 9-10, ¶0066, ¶0034) connected with the first transistor (e.g., the drain electrode of the driving transistor T1 is connected to the anode of the OLED); and

Further, Lee does not specifically disclose a first layer disposed between the substrate and the semiconductor layer, 10 and the first layer overlaps the first electrode, the second electrode, and the channel of the semiconductor layer (as claimed in claim 1); wherein the first layer is connected to one of the first electrode and the second electrode (as claimed in claim 2).
However, Yu teaches a display device (Yu, Fig. 2, ¶0001, ¶0005-¶0090, ¶0110-¶0126) comprising a thin film transistor formed on a substrate (21) (Yu, Fig. 2, ¶0110-¶0112) and a light shielding layer (2A) between the substrate (21) and the semiconductor layer (23) including a source electrode area (231) and the drain electrode area (232), wherein the light shielding layer (2A) overlaps the source electrode area (231), the drain electrode area (232), and the channel area (233) of the semiconductor layer (23); the light shielding layer (2A) is configured to protect the semiconductor layer (23) (Yu, Fig. 2, ¶0125-¶0126) by blocking the light emitted to the semiconductor layer (23) so as to improve working stability and performance of the thin film transistor; the light shielding layer is connected to the source electrode to reduce the coupling effect of the parasitic capacitance generated by the thin film transistor structure10.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the display device of Lee by forming a metal layer on a substrate including a light shielding layer connected to the source electrode as taught by Yu to have a first layer disposed between the substrate and the semiconductor layer, 10 and the first layer overlaps the first electrode, the second electrode, and the channel of the semiconductor layer (as claimed in claim 1); wherein the first layer is connected to one of the first electrode and the second electrode (as claimed in claim 2) in order to protect the active layer by blocking the light emitted to the semiconductor layer to improve working stability and performance of the thin film transistor; and to reduce the coupling effect of the parasitic capacitance 
Regarding claim 5, Lee on view of Yu discloses the display device of claim 1. Further, Lee does not specifically disclose the display device, wherein the first layer includes one of a metal having a conductive characteristic and a semiconductor material having a conductive characteristic that is similar to that of a metal. However, Yu teaches forming the first layer (e.g., the shielding metal layer 2A) (Yu, Fig. 2, ¶0112, ¶0116) comprised of a metal film such as a molybdenum metal film.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the display device of Lee/Yu by forming a metal layer on a substrate as taught by Yu to have the first layer that includes a metal having a conductive characteristic in order to protect the active layer by blocking the light emitted to the semiconductor layer to improve working stability and performance of the thin film transistor; and to reduce the coupling effect of the parasitic capacitance generated by the thin film transistor structure, and thus to obtain a display device with improved display quality (Yu, ¶0001, ¶0005, ¶0090, ¶0125-¶0126).
Regarding claim 6, Lee on view of Yu discloses the display device of claim 1. Further, Lee discloses the display device, wherein the semiconductor layer (130, the semiconductor layer is bent in various shape, e.g., as shown in Fig. 9, the driving channel 131a has a curved shape and have a narrow space formed between two extended portions, interpreted as protrusions) (Lee, Fig. 9, ¶0066, ¶0070) includes a protrusion.
Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0061883 to Lee in view of Yu (US 2019/0074383) as applied to claim 1, and further in view of Sun et al. (US 2016/0141425, hereinafter Sun).
Regarding claim 3, Lee on view of Yu discloses the display device of claim 1. Further, Lee discloses the display device, further comprising: an insulating layer (e.g. 160) (Lee, Figs. 9-10, ¶0103) disposed on the first transistor (e.g., T1); and a data connecting member (e.g., driving connecting member 174) disposed on the insulating layer (160), but does not specifically disclose that the first electrode and the first layer are connected with each other by the data connecting member.

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further  modify the display device of Lee/Yu by forming a connection layer on the interlayer insulating film to connect the conductive layer on a substrate and the source electrode as taught by Sun to have the first electrode and the first layer are connected with each other by the data connecting member in order to reduce contact resistance of the source electrode, and thus to improve performance of the thin film transistor and reliability of the device (Sun, ¶0006, ¶0007, ¶0035, ¶0038).
Regarding claim 4, Lee on view of Yu discloses the display device of claim 1. Further, Lee discloses the display device, wherein the impurity includes one of an N-type or P-type impurity (e.g., channel-doped with an N-type or P-type impurity), but does not specifically disclose that the impurity includes one of boron, aluminum, indium, and gallium. However, Sun teaches active layer (5) (Sun, Fig. 1, ¶0038) including phosphor or boron for the N-type thin film transistor or P-type thin film transistor.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the display device of Lee/Yu by forming the channel doped appropriately with P-type impurity such as boron as taught by Sun to have the impurity that includes boron in order to provide improved thin film transistor with improved performance and reliability of the device (Sun, ¶0006, ¶0007, ¶0035, ¶0038).
Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0061883 to Lee in view of Yu (US 2019/0074383) as applied to claim 1, and further in view of Takemura (US Patent No. 6,815,772).
Regarding claims 7 and 8, Lee on view of Yu discloses the display device of claim 1. Further, Lee discloses the display device, wherein Lee does not specifically disclose that the channel includes a  cross-sections of the depletion region and the carrier transport region have shapes that are inclined with reference to the substrate (as claimed in claim 8).
However, Takemura teaches forming a thin film transistor (Takemura, Figs. 2A-2B, 3D, 6D, Col. 1, lines 15-21; Col. 3, lines 23-35; Col. 5, lines 36-50; Col. 6, lines 37-63; Col. 7, lines 9-30; Col. 9, lines 6-43) having an additional backside gate electrode formed between the substrate and the active layer to reduce the leak current by keeping the bottom side electrode at the source potential so that part of the electric force lines are curved toward the bottom side electrode, and since the electric force lines are not generated over all the region between the source to the drain, the leak current is substantially reduced; specifically, the potentials of the source electrode and the drain electrode are not symmetric (Takemura, Figs. 3D, 6D, Col. 6, lines 37-63; Col. 7, lines 9-11), and with the drain potential Vd greater than the source potential Vs, and the gate potential Vg greater than the source potential Vs, the inversion layer (interpreted as the carrier transport region) is formed on the gate electrode side at the upper side of the channel;  and the depletion region is formed at the bottom electrode side at the lower region of the channel so that cross-sections of the depletion region and the inversion layer (interpreted as the carrier transport region) have shapes that are inclined with reference to the substrate.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the display device of Lee/Yu by forming bottom gate electrode between the substrate and the active layer and keeping the bottom side electrode at the source potential as taught by Takemura, wherein the potentials of the source electrode and the drain electrode are not symmetric (e.g., with the drain potential Vd greater than the source potential Vs) to have the channel that includes a depletion region and a carrier transport region, and the depletion region is disposed at a lower end of the channel, and the carrier transport region is disposed at an upper end of the channel (as claimed in claim 7); wherein cross-sections of the depletion region and the carrier transport region have shapes that are inclined with reference to the substrate (as claimed in claim 8) in order to reduce the leak current, and thus to produce the thin film transistors having excellent characteristics (Takemura, Col. 1, lines 15-21; Col. 3, lines 23-35; Col. 9, lines 41-43; Col. 11, lines 43-54).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATALIA GONDARENKO whose telephone number is (571)272-2284.  The examiner can normally be reached on 9:30 AM-7:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/NATALIA A GONDARENKO/Primary Examiner, Art Unit 2891